—In a tax certiorari proceeding pursuant to Real Property Tax Law article 7, the appeal is from an order and judgment (one paper) of the Supreme Court, Nassau County (Rossetti, J.), entered August 29, 1991, which (1) granted the petitioner’s motion for summary judgment on the ground, inter alia, that the assessment on the petitioner’s property was unconstitutional, and (2) reduced the petitioner’s real property tax assessment for each of the tax years 1987-1988, 1988-1989, 1989-1990, and 1990-1991.
Ordered that the order and judgment is reversed, on the law, with costs, the petitioner’s motion for summary judgment is denied, and upon searching the record, the petitioner’s claim that the reassessment of its property was unconstitutional is dismissed (see, Matter of Board of Mgrs. v Board of Assessors, 197 AD2d 620 [decided herewith]). Bracken, J. P., Sullivan, Eiber and O’Brien, JJ., concur. [As amended by order entered Mar. 7, 1994.]